Citation Nr: 0624929	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  94-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
ruptured eardrums.  

2.  Entitlement to service connection for residuals of frozen 
feet.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESSES AT HEARINGS ON APPEAL

The veteran and Mr. B. P.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 1994 and November 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  During the course of the appeal, the 
Board remanded the case to the RO in January 1997, February 
2001, and June 2003.  The veteran testified at a hearing held 
at the RO in September 1996 before a member of the Board.  
That individual is no longer at the Board, and the veteran 
was provided the opportunity for an additional Board hearing, 
which was held before the undersigned at the RO in May 2004.  

In a decision dated in November 2004, the Board denied the 
claims of entitlement to service connection for residuals of 
ruptured eardrums, residuals of frozen feet, ulcer disease, 
bilateral hearing loss, tinnitus and PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In its Order dated in 
December 2005, the Court granted the Joint Motion of the 
Parties for Partial Remand (Joint Motion).  The Court 
remanded that part of the Board's decision that denied 
service connection for residuals of ruptured eardrums, 
residuals of frozen feet, bilateral hearing loss, tinnitus, 
and PTSD for compliance with the instructions of the Joint 
Motion.  In the Joint Motion, it was noted that the veteran 
is not pursuing an appeal of the claim of entitlement to 
service connection for ulcer disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, additional development in this 
case is required in order to comply with the duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims as set for at 38 U.S.C.A. § 5103A (West 2002).  

With respect to the claim for service connection for PTSD, 
one of the veteran's claimed stressors is having witnessed a 
helicopter crash and sink as it attempted to lift off from 
the USS BALTIMORE CA 68.  The veteran has testified that he 
saw the pilot and a passenger attempt to escape but they were 
unsuccessful and drowned.  The Joint Motion pointed out that 
VA requested records from the USS BALTIMORE dated in January 
or February 1955, and those records did not reveal any 
helicopter crash aboard the USS BALTIMORE during that 
timeframe.  The Joint Motion states that information provided 
by the veteran appears to indicate that the USS BALTIMORE 
returned from Japan in August 1955.  The Joint Motion further 
states that because the veteran stated that the crash 
occurred after the ship had been in Japan and he subsequently 
provided information indicating that the USS BALTIMORE 
returned from Japan beginning in August 1955, the RO should 
have requested information from the United States Armed 
Services Center for Research of Unit Records (now the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
dated during that timeframe.  

In addition, the Board notes that at his hearing in September 
1996, the veteran testified that the helicopter crash took 
place six to eight months after he had been in service, which 
he said was probably in July or August 1955 and he thought 
the ship was outside of Manila at the time of the helicopter 
crash.  

The Joint Motion directed that the case be remanded so that 
amended information may be forwarded to JSRRC in an effort to 
obtain and consider any records relating to the veteran's 
alleged PTSD stressor involving the helicopter crash.  The 
Board will do this, but in addition will request that this 
development action include contacting the National Archives 
and Records Administration, Modern Military Records NWCTM, 
Textual Archives Services Division, National Archives at 
College Park, 8601 Adelphi Road, College Park, MD 20740-6001.  
This organization is a resource for ship's deck logs and in 
November 2001, that office provided deck logs for the USS 
BALTIMORE dated in February 1955.  

If the requested development provides evidence that is 
adequate to corroborate the claimed stressor regarding the 
helicopter crash, the veteran should be provided a VA 
psychiatric examination to determine whether he has PTSD 
related to that incident.  

In addition to additional development concerning the 
veteran's PTSD claim, the Joint Motion directed that VA take 
action to attempt to obtain records of certain private health 
care providers identified by the veteran because they may be 
relevant to his claims related to his feet and ears.  The 
Joint Motion pointed out that the veteran has stated that he 
was treated for his ears and feet throughout the 1970s by Dr. 
Leonard Roberson and Dr. Walter Patten at the East Dallas 
Hospital and that Dr. Ben Merritt treated him for foot 
problems immediately after service.  The Joint Motion noted 
that the veteran had expressed his belief that these 
physicians were deceased and that he was told by a veterans 
service organization officer that Dr. Merritt's records has 
been destroyed.  The Joint Motion observed that VA had never 
attempted to obtain the treatment records for any of these 
physicians and said that because VA has a duty to attempt to 
obtain relevant treatment records when notified of their 
possible existence, VA had a duty to attempt to obtain 
records from these health care providers.  The Board will 
therefore request that action be taken to attempt to obtain 
these records.  

During the course of the appeal, the Board received a list 
titled "List of Attending Physicians" for the veteran 
including names and addresses of health care providers 
accompanied by a year, presumably indicating the time during 
which treatment was received.  With the exception of one 
entry, there is no indication of the disorder or disability 
for which the veteran received treatment from these health 
care professionals.  As the list has been submitted in 
conjunction with the veteran's appeal, records from those 
health care providers (including those from physicians 
identified as deceased) may be relevant to the veteran's 
claims, and action should be taken to obtain them.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Among the veteran's claims is entitlement to service 
connection for residuals of ruptured eardrums, bilateral 
hearing loss, and tinnitus.  At his September 1996 hearing, 
the veteran testified that he started experiencing problems 
with his ears when he was exposed to the cruiser's nine 8-
inch guns being fired.  He testified that he was in the main 
engine room below a gun mount (in other records he stated 
that this was his general quarters station) and that after 
the blast his ears hurt and were bleeding.  He testified that 
he had a period of complete deafness for about 15 minutes and 
that his ears started ringing.  He testified that after that 
his head rang and he sometimes had earaches, with his left 
ear bothering him more than the right.  At the September 1996 
and May 2004 hearings, the veteran testified that he went to 
a corpsman who cleared his ears, put purple drops and cotton 
in his ears and gave him two APC's.  At the May 2004 hearing, 
the veteran also testified (trans. pg. 9) that after service 
he went to see a physician, identified as Dr. Walter Fenton 
in 1957 and that the doctor tested his hearing and told him 
he had hearing loss and diagnosed tinnitus.  There is no 
indication that action has been taken to attempt to obtain 
records from Dr. Fenton, and this should be done.  

Review of the record shows that the most recent VA medical 
evidence in the claims file consists of the reports of VA 
examinations conducted in August 2002.  Though the veteran 
has offered no specific contentions regarding the relevance 
of any more recent VA medical evidence, records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Under the circumstances, VA outpatient 
records, consultation reports, imaging studies, and any 
hospital summaries dated since August 2002 should be obtained 
and associated with the claims file.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
therein held that the Veterans Claims Assistance Act (VCAA) 
notice requirements codified at 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
should be provided to the veteran, that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  In addition, to fulfill all requirements 
of 38 C.F.R. § 3.159(b), the Appeals Management Center (AMC) 
or RO should request that the veteran provide any evidence in 
his possession that pertains to any of his claims and has not 
been submitted previously.  

Accordingly, the case is REMANDED for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran provide any 
evidence in his possession that pertains 
to any of his claims and has not been 
provided previously.  See 38 C.F.R. 
§ 3.159(b).  

Request that the veteran provide the 
complete address for Dr. Walter Fenton, 
who reportedly treated him for ear 
problems, including pain, hearing loss 
and tinnitus in 1957.  He should also be 
requested to provide authorization for 
release of Dr. Fenton's records and for 
records of all health care providers 
whose names and addresses are on a two-
page "List of Attending Physicians" 
received at the Board in February 2003.  
Note that this list includes the names 
and addresses of the physicians 
specifically named in the Joint Motion, 
that is, Ben Merritt, M.D., Walter 
Patten, M.D., and Leonard Robinson, M.D, 
and indicates that each is deceased.  
Notwithstanding that a particular 
individual may be deceased, VA must make 
reasonable efforts to obtain the 
identified records.  In this regard, the 
Board notes that the Joint Motion 
indicates that Dr. Patten and Dr. 
Robinson were at East Dallas Hospital 
thereby implying that that institution 
may have information about or be a 
repository for their records.  Make all 
reasonable efforts to obtain the 
requested records and document fully in 
the claims file all action taken in this 
regard.  

2.  Obtain and associate with the claims 
file VA outpatient records, consultation 
reports, imaging studies, and any 
hospital summaries for the veteran dated 
since August 2002.  

3.  With respect to corroboration of the 
claimed PTSD stressors, in accordance 
with the direction of the Court, action 
should be taken to obtain and associate 
with the claims information from U.S. 
Army and Joint Services Records Research 
Center (JSRRC) as to whether a helicopter 
carrying mail from the USS BALTIMORE CA 
68 crashed on liftoff from the ship 
killing two sailors in July or August 
1955.  

Action must also be taken to obtain and 
associate with the claims file 
information from the National Archives 
and Records Administration, Modern 
Military Records NWCTM, Textual Archives 
Services Division, National Archives at 
College Park, 8601 Adelphi Road, College 
Park, MD 20740-6001 as to whether a 
helicopter carrying mail from the USS 
BALTIMORE CA 68 crashed on liftoff from 
the ship killing two in July or August 
1955.  All available ship's deck logs for 
that period should be obtained.  If 
necessary, incremental requests should be 
undertaken to assure full compliance with 
this request.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
See 38 C.F.R. § 3.159(c)(2).  

4.  If, and only if, the requested 
development provides evidence that is 
adequate to corroborate the claimed 
stressor regarding the helicopter crash 
(that is, that it can be determined that 
it is at least as likely as not that the 
claimed helicopter crash occurred) the 
veteran should be provided a VA 
psychiatric examination.  The examiner 
should be requested to examine the 
veteran and if it is determined that the 
veteran currently meets the diagnostic 
criteria for PTSD, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is 
causally related to the helicopter crash.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

5.  Then, after undertaking any 
additional development indicated by the 
state of the record, to include another 
examination pertaining to the claim for 
service connection for residuals of 
frozen feet, if warranted, readjudicate 
the claims on appeal, that is, 
entitlement to service connection for:  
residuals of ruptured eardrums; bilateral 
hearing loss; tinnitus; residuals of 
frozen feet, and PTSD.  If any of the 
benefits sought on appeal are not 
granted, issue an appropriate 
supplemental statement of the case to the 
veteran and his attorney.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


